AO 2458 (CASO Rev. 1/ 19) Judgment in a Criminal Case



                                         UNITED STATES D ISTRICT Co
                                            SOUTHERN DISTRICT OF CALIFORNIA                                  JUL 1 5 2019
              UN ITED STATES OF AM ERJCA
                                    V.
            ARTURO SALAZAR-DELGADO (1)
                                                                        Case    umber:     3:19-CR-01752-W

                                                                     Jessica Janet Oliva
                                                                     Defendant's Anomey
USM Number                           84887-298

• -
THE D EFENDANT:
IZI pleaded guilty to count(s)            One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                  Count
8: 1326 - Removed Alien Found In The United States (Felony)                                                              I




    The defendant is sentenced as provided in pages 2 through     _ _ _2_ _ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

0     Count(s)                                                 is          dismissed on the motion of the United States.

1ZJ   Assessment: $100.00-Waived


D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 20 I 5, Pub. L. No. 114-22.
IZI   No fine                       D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      Ju)vlS 2019
                                                                      Date of Imposition of Sen



                                                                      HO . THOMAS J.              ELAN
                                                                      UNITED STA TES DISTf.lCT JUDGE



                                                                                                    ~
AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ARTURO SALAZAR-DELGADO (I)                                               Judgment - Page 2 of2
CASE NUMBER:              3:19-CR-01752-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Ten (10) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.               on
                                                                    -------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3: 19-CR-01752-W
